PER CURIAM.
This is an appeal from the ballot title filed by proponents of State Question 377, Initiative Petition No. 260, and approved by Mac Q. Williamson, Attorney General of the State of Oklahoma.
The first part of the petition is as follows: ’ ' ' ' ’
“Section 1. That Section 2, Article, XVII of the Constitution of the State of Oklahoma be amended to read as follows: t
“Section 2, Article XVII. There are hereby - created in and for each county of the state the office of County Attorney, County Clerk, Court Clerk, Sheriff, County Treasurer, County Surveyor, County Assessor,' 'County Superintendent of Schools, and three County Commissioners. At the regular general election to be held in No-, vember 1956 and in each fourth year thereafter the officers named in this section shall be elected for a term of four years. The said terms of office shall begin on the dates following their election as provided by law.”
The second" part provides for a four year term for County Judges and gives the Legislature specific power to provide for more than one County Judge in a county.
The ballot title filed by the proponents and approved by the Attorney General is as follows:
“Ballot-Title
“Initiative Petition - ■ State -Question'
No. 260, ' No.' 377
“The Gist of the Proposition is as follows:
“Shall an amendment to the Constitution of the State of Oklahoma'
“Amending Section 2, Article XVII of the Constitution of Oklahoma and Section 11, Article VII of the Consti-. tution of Oklahoma creating county officers and the county court and providing for the election of county officers thereof for a term of four years, be approved by the people ?”
The ballot title offered by E. S. Briscoe is as follows:. ,
“Ballot Title
“Initiative Petition , State Question
No.-260 No. 377 '
“The Gist of the Proposition is as follows: ,
“Shall an amendment to the Constitution of the’State-of Oklahoma
“Amending Section 2, Article XVII of the Constitution of Oklahoma relating to certain county, officers in the various counties of Oklahoma making sanie constitutional offices, not subject to change by the Legislature; Amending Section 11, Article VII of the Constitution of Oklahoma relating to County Courts in the various bounties of the state and Judges thereof; creating county offices and county courts of the various, counties of Oklahoma and providing for the election of such county officers thereof for a term of four years,
be approved by the people?”
The ballot title offered by Paul Updegraff is as follows:
*534“Ballot Title
“Initiative . Petition State Question
No. 260 No. 3.77
“The Gist of the Proposition is as follows:
“Shall an amendment to Section 2, Article XVII, Constitution of Oklahoma,
“Relating to Office of County Attorney, County Clerk, County Court Clerk, Sheriff, County Treasurer, County Surveyor, County Assessor, County Superintendent of Schools, and three County Commissioners, making same Constitutional offices not subject to change by the Legislature; Amending Section 11, Article VII, Constitution of Oklahoma, relating to County Court and Judges thereof; creating County Offices and County Courts, and providing for election of such County officers for a term of four years, said term to commence at General Election, November, 1956, be approved by the people?”
With the exception of naming the officers the ballot title filed and approved by the Attorney General substantially gives the gist of the proposition stated in the initiative petition.
We are of the opinion that the ballot title should name the officers affected by the petition. For this reason we are not adopting the 'ballot title filed by the proponents arid approved by the Attorney General and for the same reason we decline to adopt the proposed title submitted by E. W. Briscoe.
We also decline to adopt the ballot title submitted by Paul Updegraff for the reason said suggested ballot title is inaccurate in stating “said term to commence at General Election, November, 1956,” instead of stating that the term of office’ shall begin on the dates following their election, as provided by law.
Since we have declined to adopt the bal-" lot titles heretofore offered it becomes -our duty under 34 O.S.1951 § 10, to prepare a new ballot title as therein directed.
In accordance therewith we are of the opinion that the following ballot ■ title, as prepared by the Court, should be adopted:
“Ballot Title
“Initiative Petition State Question
No. 260 No. 377
“The gist of the Proposition is as follows:
“Shall an Amendment to the Constitution of the State of Oklahoma,
“Amending Section 2, Article XVII of Constitution of Oklahoma and Section 11, Article VII of Constitution of Oklahoma creating the county offices of County Attorney, County Clerk, Court Clerk, Sheriff, County’ Treasurer, County Surveyor, County Assessor, County Superintendent of Schools, and three County Commissioners, and the county courts and judges thereof, and providing for the election of all such county officers for a term- of - four years, such terms of office to begin on the dates following their - election as provided by law,
be approved by the people ?”
Shall the proposed amendment be Approved ' □ Yes □ No.
We therefore approve and adopt same as a proper ballot title. It, is so ordered and the cause is remanded to the Secretary of State. ■
All of the Justices concur. ,